          Case 1:19-cv-07239-VM-SN Document 145 Filed 02/24/21 Page 1 of 2

     NEW YORK                                                                                                 SHANGHAI
      LONDON                                                                                                  ATLANTA
    SINGAPORE                                                                                                BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                WILMINGTON
     CHICAGO                                                                                                   MIAMI
  WASHINGTON, DC                                                                                            BOCA RATON
  SAN FRANCISCO                                                                                              PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                              NEWARK
                                              DIRECT DIAL: +1 215 979 1866
     SAN DIEGO                                                                                               LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
    LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                               CHERRY HILL
      TAIWAN                                                                                                 LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                    MYANMAR
     HOUSTON
      AUSTIN                                                                                             ALLIANCES IN MEXICO
       HANOI                                                                                               AND SRI LANKA
  HO CHI MINH CITY




February 24, 2021

VIA CM/ECF

The Honorable Sarah Netburn
United States Magistrate Judge
U.S. District Court for the
 Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Netburn:

        I am requesting a one-week extension until March 8, 2021 for The Phillies to file its
combined reply brief in support of its motions for partial summary judgment and to dismiss, and
opposition to defendants’ motion for summary judgment, which, pursuant to the conference with
the Court on October 22, 2020 (pp. 53-54), is currently due on Monday, March 1. A number of
my team’s matters have heated up all at once, and we are all, frankly, feeling a bit overwhelmed.
In addition, I’m due to get my second Pfizer vaccine shot later this week and I’m concerned it
could put me out of commission for a few days.

       Mr. Montclare has graciously agreed to our request, and he noted that his team would
appreciate an extra week to file defendants’ reply brief in support of their motion for summary
judgment, which we of course consent to. Mr. Montclare’s current deadline is March 22; so
giving his team four weeks instead of three after our deadline of March 8 would make
defendants’ deadline April 5, 2021.




D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000   FAX: +1 215 979 1020
      Case 1:19-cv-07239-VM-SN Document 145 Filed 02/24/21 Page 2 of 2



The Honorable Sarah Netburn
February 24, 2021
Page 2


      Thank you for Your Honor’s consideration of my request.

                                                Respectfully,

                                                /s/ David J. Wolfsohn

                                                David J. Wolfsohn
DJW/kah
cc:  Paul D. Montclare, Esq.
     Leo M. Lichtman, Esq.
     Elaine Nguyen, Esq.
     J. Matthew Williams, Esq.
     Kendra C. Oxholm, Esq.
     Tyler R. Marandola, Esq.
